Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Six Months Ended June 30, 2007 2006 (As Adjusted)a Earnings: Income before income taxes $ 1,583 $ 1,664 Add: Interest and other fixed charges, excluding capitalized interest 46 60 Reasonable approximationof portion of rent under long-term operating leases representative of an interest factor 141 125 Distributed income of investees accounted for under the equity method 2 2 Amortization of capitalized interest 1 2 Less:Equity in earnings of investments accounted for under the equity method 10 10 Total earnings available for fixed charges $ 1,763 $ 1,843 Fixed charges: Interest and fixed charges $ 54 $ 67 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 141 125 Total fixed charges $ 195 $ 192 Ratio of earnings to fixed charges 9.04x 9.60x aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. FORM 10-Q E-2
